UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2014 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 0-22982 SPEED COMMERCE, INC. (Exact name of registrant as specified in its charter) Minnesota 41-1704319 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1303 E. Arapaho Road, Suite 200, Richardson, TX 75081 (Address of principal executive offices) Registrant’s telephone number, including area code (866) 377-3331 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☑ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☑ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Class Outstanding at August 6, 2014 Common Stock, No Par Value 65,434,029 shares SPEED COMMERCE, INC. Index PART I. FINANCIAL INFORMATION 3 Item 1. Consolidated Financial Statements. 3 Consolidated Balance Sheets —June 30, 2014 and March 31, 2014 3 Consolidated Statements of Operations and Comprehensive Loss— Three Months ended June 30, 2014 and 2013 4 Consolidated Statements of Shareholders’ Equity – June 30, 2014 5 Consolidated Statements of Cash Flows —Three Months ended June 30, 2014 and 2013 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 20 Item 4. Controls and Procedures. 20 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3. Defaults Upon Senior Securities. 20 Item 4. Mine Safety Disclosures. 20 Item 5. Other Information. 20 Item 6. Exhibits. 21 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements. SPEED COMMERCE, INC. Consolidated Balance Sheets (In thousands, except share amounts) June 30, March 31, (Unaudited) (Audited) Assets Current assets: Cash and cash equivalents $ - $ 13 Accounts receivable, net 18,527 Prepaid expenses 1,416 1,000 Deferred costs 3,238 1,708 Assets of discontinued operations 102,278 Total current assets 108,485 123,526 Property and equipment, net 16,742 15,409 Other assets: Intangible assets, net 18,902 19,596 Goodwill 30,665 30,665 Assets of discontinued operations 7,305 7,578 Other assets 5,914 Total assets $ $ 202,688 Liabilities and shareholders’ equity Current liabilities: Revolving line of credit $ 18,100 $ 38,362 Accounts payable 9,636 12,683 Accrued expenses 2,934 1,730 Deferred payment obligation short-term - acquisition 1,104 1,104 Liabilities related to assets of discontinued operations 95,761 88,388 Other liabilities — short-term 7,926 4,279 Total current liabilities 135,461 146,546 Long-term liabilities: Deferred payment obligation long-term - acquisition 1,104 1,380 Deferred tax liabilities - long term 1,288 Liabilities related to assets of discontinued operations 98 7 Other liabilities — long-term 2,633 2,072 Total liabilities 151,293 Commitments and contingencies (Note 7) Shareholders’ equity: Preferred stock, no par value: Authorized shares — 10,000,000; issued and outstanding shares — 3,333,333 at June 30, 2014 and zero at March 31, 2014 5,126 - Common stock, no par value: Authorized shares — 100,000,000; issued and outstanding shares — 65,297,357 at June 30, 2014 and 65,208,193 at March 31, 2014 216,912 213,354 Accumulated deficit ) ) Accumulated other comprehensive income 676 775 Total shareholders’ equity 51,395 Total liabilities and shareholders’ equity $ 190,051 $ 202,688 See accompanying notes to consolidated financial statements. 3 SPEED COMMERCE, INC. Consolidated Statements of Operations and Comprehensive Loss (In thousands) (Unaudited) Three Months Ended June 30, Net revenue $ 22,060 $ 22,016 Cost of revenue 17,341 16,011 Gross profit 4,719 6,005 Operating expenses: Selling and marketing 1,002 562 General and administrative 3,808 4,176 Information technology 844 659 Depreciation and amortization 1,769 1,314 Total operating expenses 7,423 6,711 Loss from operations ) ) Other income (expense): Interest expense, net ) ) Other income (expense), net ) 10 Loss from continuing operations, before income tax ) ) Income tax expense from continuing operations ) ) Net loss from continuing operations ) ) Discontinued operations: L oss from discontinued operations, net of tax ) ) Net loss $ ) $ ) Basic loss per common share: Continuing operations $ ) $ ) Discontinued operations ) ) Net loss $ ) $ ) Diluted loss per common share: Continuing operations $ ) $ ) Discontinued operations ) ) Net loss $ ) $ ) Weighted average shares outstanding: Basic 65,217 56,241 Diluted 65,217 56,241 Other comprehensive loss: Net unrealized gain (loss) on foreign exchange rate translation ) 124 Comprehensive loss $ ) $ ) See accompanying notes to consolidated financial statements. 4 SPEED COMMERCE, INC. C onsolidated S tatements of S hareholders’ E quity (in thousands, except share amounts) Convertible Preferred Stock Common Stock Accumulated Accumulated Other Comprehensive Income Total Shareholders' Shares Amount Shares Amount Deficit (Loss) Equity Balance at March 31, 2014 - - ) Net shares issued upon exercise of stock options and for restricted stock - - 89,164 100 - - 100 Share based compensation - - - 440 - - 440 Issuance of convertible preferred stock, Series C 4,665 - 3,533 - - 8,198 Accretion of convertible preferred stock, Series C - 461 - ) - - - Dividend for convertible preferred stock, Series C dividends - - - ) - - ) Net loss - ) - ) Unrealized loss on foreign exchange rate translation - ) ) Balance at June 30, 2014 3,333,333 $ 5,126 65,297,357 $ 216,912 $ ) $ 676 $ 49,197 See accompanying notes to consolidated financial statements. 5 SPEED COMMERCE, INC. Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended June 30, Operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss from discontinued operations, net of tax 7,359 2,756 Depreciation and amortization 1,769 1,314 Amortization of debt acquisition costs 81 81 Share-based compensation expense 358 240 Deferred income taxes 270 ) Other - 41 Changes in operating assets and liabilities ) ) Operating activities from discontinued operations, net 14,796 13,162 Net cash provided by operating activities 12,991 9,098 Investing activities: Cash proceeds related to acquisition - 837 Purchases of property, equipment and software, net ) ) Investing activities from discontinued operations, net ) ) Net cash provided by (used in) investing activities ) 183 Financing activities: Proceeds from revolving line of credit 55,969 26,412 Payments on revolving line of credit ) ) Proceeds from equity offering 9,928 - Other ) 5 Financing activities from discontinued operatings, net - 2,015 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 13 91 Cash and cash equivalents at end of period $ - $ 4 See accompanying notes to consolidated financial statements. 6 SPEED COMMERCE, INC. Notes to Consolidated Financial Statements Note 1 Organization and Basis of Presentation Speed Commerce, Inc. (the “Company” or “Speed Commerce”), a Minnesota corporation formed in 1983, is a provider of web platform development and hosting, customer care, fulfillment, order management, logistics and call center capabilities for clients. On March 31, 2014, the Company announced that it had commenced the process of divesting its legacy Distribution business segment, which is engaged in the retail distribution of computer software and consumer electronics and accessories. The distribution business segment is reclassified as discontinued operations in the consolidated financial statements for all periods presented. The transaction was completed in second quarter of fiscal 2015. The accompanying unaudited consolidated financial statements of Speed Commerce have been prepared in accordance with accounting principles generally accepted ("GAAP")in the United States of America for interim financial information and with the instructions to Form 10-Q and Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements. All inter-company accounts and transactions have been eliminated in consolidation. In the opinion of the Company, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Because of the seasonal nature of the Company’s business, the operating results and cash flows for the three month periods ended June 30, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending March 31, 2015. For further information, refer to the consolidated financial statements and footnotes thereto included in Speed Commerce, Inc.’s Annual Report on Form 10-K for the year ended March 31, 2014. Significant accounting policies There were no significant changes to our critical accounting policies from those disclosed in our Annual Report on Form 10-K filed with the SEC for the year ended March 31, 2014. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU")2014-09, Revenue from Contracts with Customers (Topic 606) ("Update 2014-09"), which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The ASU will replace most existing revenue recognition guidance in GAAP when it becomes effective. The new standard is effective for the Company onApril 1, 2017, and early application is not permitted. The standard permits the use of either the retrospective or cumulative effect transition method. We are currently evaluating the effect that ASU 2014-09 will have on our consolidated financial statements and related disclosures. Note 2 Discontinued Operations On March 31, 2014, the Company announced that it had commenced the process of divesting its legacy Distribution business segment, which is engaged in the retail distribution of computer software and consumer electronics and accessories. The distribution business segment is reclassified as discontinued operations in the consolidated financial statements for all periods presented. The transaction was completed in second quarter of fiscal year 2015. At March 31, 2014, the Company adjusted the estimated carrying value of the assets and liabilities of discontinued operations by $2.2 million to reflect fair value measurements. In addition, the assets and liabilities associated with the discontinued operations are classified as Assets of discontinued operations and Liabilities related to assets of discontinued operations, as appropriate, in the consolidated balance sheets. The following table provides the components of Discontinued operations (unaudited): Three Months ended June 30, Net revenue $ 69,267 $ 75,716 Cost of revenue 67,269 70,173 Total operating expenses 9,354 8,284 Pre-tax loss from discontinued operations ) ) Income tax expense (3 ) ) Loss from discontinued operations, net of tax $ ) $ ) 7 SPEED COMMERCE, INC. Notes to Consolidated Financial Statements The following table provides the components of Assets of discontinued operations and Liabilities related to assets of discontinued operations: June 30, 2014 March 31, 2014 (Unaudited) (Audited) Accounts receivable, net $ $ 67,494 Inventories 32,438 33,386 Prepaid expenses 1,219 1,398 Property and equipment, net 3,177 3,181 Software development costs, net 606 574 Non-current prepaid royalties 3,378 3,261 Other non-current assets 144 562 Assets of discontinued operations $ $ 109,856 Current liabilities $ 95,761 $ 88,388 Other liabilities 98 7 Liabilities related to assets of discontinued operations $ 95,859 $ 88,395 Note 3 Supplemental Cash Flow Information For the three months ended June
